Citation Nr: 9910789	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-08 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
pilonidal cyst.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had verified active service from May 1977 to 
August 1994.  The veteran had prior active service of over 2 
years and 9 months which has not been verified.  She retired 
on length of service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an increased rating for pilonidal cyst.  A notice of 
disagreement was received in May 1998.  A statement of the 
case was issued in May 1998 and a substantive appeal was 
received that same month.  In July 1998, the veteran 
testified at a personal hearing at the RO before a hearing 
officer.  In October 1998, the Board remanded this case to 
the RO in order to schedule the veteran for a hearing before 
a member of the Board.  However, the veteran thereafter 
canceled the scheduled hearing.  

In an October 1998 rating decision, entitlement to an 
increased rating for duodenal ulcer was denied.  The veteran 
was notified of this action and of his procedural and 
appellate rights in a November 1998 letter.  Since a notice 
of disagreement was not received, this issue is not in 
appellate status and before the Board at this time.  

In her July 1998 hearing, the veteran raised the issue of 
entitlement to an increased rating for hidradenitis 
suppurativa.  The Board refers this issue to the RO for the 
appropriate action.  


REMAND

The veteran is service-connected for pilonidal cyst, rated as 
non-compensably disabling.  Of record are VA outpatient 
records from the Dorn Veterans' Hospital reflecting treatment 
for this disability in August 1995.  In addition, treatment 
records from the Moncrieff Army Hospital are also of record 
which reflect treatment in December 1997.  

In conjunction with the veteran's claim for an increased 
rating, she testified at a personal hearing at the RO before 
a hearing officer in July 1998.  At that time, she indicated 
that her pilonidal cyst was surgically treated earlier in 
1998 and was currently symptomatic.  A review of the record 
does not show any treatment in 1998.  As such, the complete 
treatment records from the Dorn Veterans' Hospital and the 
Moncrieff Army Hospital should be obtained.  The RO should 
specifically request any record of surgery in 1998.  In 
addition, the veteran was afforded a VA evaluation in March 
1998.  At that time, it was noted that the gross findings 
were surgical post history pilonidal cyst incision and 
drainage; however, no findings were made regarding current 
symptomatology or lack thereof.  The VA has a duty to assist 
in the development of the claim.  38 U.S.C.A. § 5107 (West 
1991).  Fulfillment of the VA statutory duty to assist the 
appellant includes the procurement and consideration of any 
relevant VA or other medical records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The RO 
should ensure that all current records relating to treatment 
of the veteran, and not currently of record, are associated 
with the assembled records.  Moreover, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), has stated that the duty to 
assist claimants in developing the facts pertinent to their 
claims may, under appropriate circumstances, include a duty 
to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran's pilonidal cyst residuals are currently 
evaluated under 38 C.F.R. § 4.114 Diagnostic Code 7335.  
Diagnostic Code 7335 indicates that it will be rated 
according to the criteria under Diagnostic Code 7332, Rectum 
and anus, impairment of sphincter control.  As such, the VA 
medical examiner should indicate whether the veteran's 
pilonidal cyst is asymptomatic; productive of leakage and, if 
so, the degree thereof and the frequency thereof; whether the 
veteran has involuntary bowel movements and, if so, the 
degree thereof and the frequency thereof; and whether the 
veteran has loss of sphincter control.  In addition the Board 
believes that the RO should consider rating the disorder 
under Diagnostic Codes 7803, 7804 and 7805 for any residual 
scar(s).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should verify all of the 
veteran's periods of service.  

2.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Dorn Veterans' Hospital 
and the Moncrieff Army Hospital since 
service.  The RO should specifically 
request any record of surgery in 1998.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's pilonidal cyst disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  After reviewing all of the 
medical records, the examiner should 
specifically determine if the veteran's 
disability is asymptomatic; productive of 
leakage and, if so, the degree thereof 
and the frequency thereof; whether the 
veteran has involuntary bowel movements 
and, if so, the degree thereof and the 
frequency thereof; and whether the 
veteran has loss of sphincter control.  
The examiner should describe any residual 
scar(s) indicating whether it/they are 
superficial, tender and painful on 
objective demonstration or poorly 
nourished, with repeated ulceration or 
cause limitation of the part affected.

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased (compensable) rating for 
pilonidal cyst.  If the action taken is 
adverse to the veteran, she should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
developing her claim.  No action is required of her until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






